Per Curiam.
This is a marriage dissolution action in which the defendant challenges the trial court’s financial and visitation orders as well as its rulings relating to disclosure of the plaintiff’s interest in a general partnership.
Our standard of review in domestic relations cases is very narrow, and we will afford great deference to a trial court’s rulings. Roach v. Roach, 20 Conn. App. 500, 505, 568 A.2d 1037 (1990). “We will not reverse such a ruling unless the appellant demonstrates that the court has misapplied the law or could not reasonably have reached its conclusions.” Curzi v. Curzi, 21 Conn. App. 5, 7, 570 A.2d 1134, cert. denied, 215 Conn. 802, 574 A.2d 217 (1990). Our review of the record indicates that the trial court acted within its broad discretion. Specifically, the record fails to disclose that the factual findings of the court were clearly erroneous in view of the evidence, that the decision was otherwise erroneous in law; Practice Book § 4061; or unsupported by the evidence. Cromwell Common Associates v. Koziura, 21 Conn. App. 1, 5, 570 A.2d 1131 (1990).
The judgment is affirmed.